[ex101002.jpg] [ex101002.jpg]









--------------------------------------------------------------------------------







W81XWH-07-2-0009




Page 2 of 7

Section 00010 - Solicitation Contract Form




PI NAME & PROPOSAL TITLE:




PRINCIPAL INVESTIGATOR:  Mr. Joseph M. Valenzano, Jr.

TITLE:  Exceptional Family Transitional Training Program (EFTT)













ITEM NO

SUPPLIES/SERVICES

QUANTITY

UNIT

UNIT PRICE

AMOUNT

0001

         

 

Cooperative Agreement #06090006

COST

Exceptional Family Transitional Training Program (EFTT).  Period of Performance:
1 December 2006 through 31 December 2007 (Research Ends 30 November 2007)

FOB: Destination

MILSTRIP: W806YH62902002

PURCHASE REQUEST NUMBER: W806YH62902002

 

 

ESTIMATED COST

$830,650.00

 

ACRN AA

CIN: W806YH629020020001

$830,650.00

   

INSPECTION AND ACCEPTANCE TERMS




Supplies/services will be inspected/accepted at:




CLIN

INSPECT AT

INSPECT BY

ACCEPT AT

ACCEPT BY

0001

Destination

Government

Destination

Government




DELIVERY INFORMATION




CLIN

DELIVERY DATE

QUANTITY

SHIP TO ADDRESS

UIC

 

 

 

 

 

0001

POP 01-DEC-2006 TO

31-DEC-2007

N/A

USA MED MATERIEL DEV ACTIVITY

622 NIEMAN ST.

BLDG 622             

FORT DETRICK MD 21702-5009

FOB:  Destination

W806YH









--------------------------------------------------------------------------------







W81XWH-07-2-0009








Page 3 of 7

Section 00800 - Special Contract Requirements




ACCOUNTING AND APPROPRIATION DATA




AA: 216204000000748111633002MM2M1255YP1GEM1W806YH62902002GEM1P1018064

AMOUNT: $830,650.00

CIN W806YH629020020001: $830,650.00

 




CLAUSES INCORPORATED BY FULL TEXT







A.  This award is made under the authority of 31 U.S.C. 6305 and 10 U.S.C. 2358.
 The recipient's statement of work on pages 2 through 9 and the budget on pages
11 through 15 of the proposal dated  16 November 2006 are incorporated herein by
reference.  The Catalog of Federal Domestic Assistance Number relative to this
award is CFDA 12.420.




GOVERNMENT INTERACTION (NOV 2000) (USAMRAA)The active participants in this award
are the U.S. Army Medical Research and Materiel Command (USAMRMC) and its
laboratories identified herein through the U.S. Army Medical Research
Acquisition Activity (USAMRAA).  The following USAMRMC Laboratory will be the
focus of cooperative research conducted under this agreement:

US Army Medical Materiel Development Activity

ATTN:  MCMR-UMA (Dr. Donald Caldwell)

1430 Veteran's Drive

Fort Detrick, MD  21702




B.  ACCEPTANCE OF AWARD: The recipient is not required to countersign this
assistance award.  In case of disagreement, the recipient shall notify the
Grants Officer and not assess the grant any costs until such disagreement(s) is
resolved.




C.  USAMRAA GENERAL TERMS AND CONDITIONS:  This assistance agreement is subject
to the USAMRAA General Terms and Conditions and to any special considerations as
contained in the below mentioned Section titled "Special Terms and Conditions".
 These USAMRAA General Terms and Conditions are incorporated by reference with
the same force and effect as if they were given in full text.  The full text of
the USAMRAA General Terms and Conditions may be accessed electronically at
http://www.usamraa.army.mil/pages/index.cfm.  




D.  SPECIAL TERMS AND CONDITIONS

 

1.  RESEARCH TECHNICAL REPORTING REQUIREMENTS (OCT 2004) (USAMRAA)




Format Requirements for Annual/Final Reports




     a.   Annual reports must provide a complete summary of the research
accomplishments to date with respect to the approved Statement of Work.  Journal
articles can be substituted for detailed descriptions of specific aspects of the
research, but the original articles must be attached to the report as an
appendix and appropriately referenced in the text.  The importance of the report
to decisions relating to continued support of the research can not be
over-emphasized.  A report shall be submitted within 30 calendar days of the
anniversary date of the award (a final report will be submitted upon completion
of the research (last year of the award)).






--------------------------------------------------------------------------------










W81XWH-07-2-0009




Page 4 of 7




     b.   A final report summarizing the entire research effort, citing data in
the annual reports and appended publications shall be submitted at the end of
the award performance period.  The final report will provide a complete
reporting of the research findings.  Journal publications can be substituted for
detailed descriptions of specific aspects of the research, but an original copy
of each publication must be attached as an appendix and appropriately referenced
in the text. All final reports must include a bibliography of all publications
and meeting abstracts and a list of personnel (not salaries) receiving pay from
the research effort.




     Although there is no page limitation for the reports, each report shall be
of sufficient length to provide a thorough description of the accomplishments
with respect to the approved Statement of Work.  Submission of the report in
electronic format (PDF or Word file only), shall be submitted to
https://ers.detrick.army.mil




     All reports shall have the following elements in this order




     FRONT COVER:  Sample front cover provided at
https://mrmc.detrick.army.mil/rrpindex.asp.   The Accession Document (AD) Number
should remain blank.  




     STANDARD FORM 298:  Sample SF 298 provided at
https://mrmc.detrick.army.mil/rrpindex.asp.   The abstract in Block 13 must
state the purpose, scope, major findings and be an up-to-date report of the
progress in terms of results and significance.  Subject terms are keywords that
may have previously assigned to the proposal abstract or are keywords that may
be significant to the research.  The number of pages shall include all pages
that have printed data (including the front cover, SF 298, table of contents,
and all appendices). Please count pages carefully to ensure legibility and that
there are no missing pages as this delays processing of reports.  Page numbers
should be typed: please do not hand number pages.




     TABLE OF CONTENTS:  Sample table of contents provided at
https://mrmc.detrick.army.mil/rrpindex.asp.




     INTRODUCTION:  Narrative that briefly (one paragraph) describes the
subject, purpose and scope of the research.

        

     BODY:  This section of the report shall describe the research
accomplishments associated with each task outlined in the approved Statement of
Work.  Data presentation shall be comprehensive in providing a complete record
of the research findings for the period of the report.  Provide data explaining
the relationship of the most recent findings with that of previously reported
findings.  Appended publications and/or presentations may be substituted for
detailed descriptions of methodology but must be referenced in the body of the
report.  If applicable, for each task outlined in the Statement of Work,
reference appended publications and/or presentations for details of result
findings and tables and/or figures.  The report shall include negative as well
as positive findings. Include problems in accomplishing any of the tasks.
 Statistical tests of significance shall be applied to all data whenever
possible.  Figures and graphs referenced in the text may be embedded in the text
or appended.  Figures and graphs can also be referenced in the text and appended
to a publication. Recommended changes or future work to better address the
research topic may also be included, although changes to the original Statement
of Work must be approved by the Army Contracting Officer Representative.  This
approval must be obtained prior to initiating any change to the original
Statement of Work.




     KEY RESEARCH ACCOMPLISHMENTS:  Bulleted list of key research
accomplishments emanating from this research.




     REPORTABLE OUTCOMES:  Provide a list of reportable outcomes that have
resulted from this research to include:




           manuscripts, abstracts, presentations; patents

           and licenses applied for and/or issued; degrees

           obtained that are supported by this award;

           development of cell lines, tissue or serum

           repositories; infomatics such as databases and

           animal models, etc.; funding applied for based






--------------------------------------------------------------------------------










W81XWH-07-2-0009




Page 5 of 7




           on work supported by this award; employment

           or research opportunities applied for and/or

           received based on experience/training supported

           by this award.




     CONCLUSION:  Summarize the results to include the importance and/or
implications of the completed research and when necessary, recommend changes on
future work to better address the problem.  A "so what section" which evaluates
the knowledge as a scientific or medical product shall also be included in the
conclusion of the report.  




     REFERENCES:  List all references pertinent to the report using a standard
journal format (i.e. format used in Science, Military Medicine, etc.).




     APPENDICES:  Attach all appendices that contain information that
supplements, clarifies or supports the text.  Examples include original copies
of journal articles, reprints of manuscripts and abstracts, a curriculum vitae,
patent applications, study questionnaires, and surveys, etc.




     Pages shall be consecutively numbered throughout the report.  DO NOT
RENUMBER PAGES IN THE APPENDICES.   




     Mark all pages of the report which contain proprietary or unpublished data
that should be protected by the U.S. Government.   REPORTS NOT PROPERLY MARKED
FOR LIMITATION WILL BE DISTRIBUTED AS APPROVED FOR PUBLIC RELEASE.   It is the
responsibility of the Principal Investigator to advise the U.S. Army Medical
Research and Materiel Command when  restricted limitation assigned to a document
can be downgraded to Approved for Public Release.   DO NOT USE THE WORD
"CONFIDENTIAL" WHEN MARKING DOCUMENTS.




 

2.  ADVANCE PAYMENTS AND FULL FUNDING (NOV 2000) (USAMRAA)




a.

Payments.  Advance payments will be made to the recipient.  Questions relative
to payment issues involving Defense Finance and Accounting Service shall be
directed to Mrs. Donna Blackstone at 301-619-2276.




b.

Electronic Funds Transfer.  All advance payments to the recipient will

be made by electronic funds transfer (EFT).  The recipient shall contact the

Defense Finance and Accounting System (DFAS) named on the face page of this
award to make arrangements for EFT.  Failure to do so may result in nonpayment.




c.  If the recipient fails to perform, the Grants Officer shall notify DFAS in
writing to withhold payments.




d.  Advance Payment Schedule




Year One    $830,650.00




Amount

On or About




$207,662.50

Upon execution of this award

$207,662.50

15 January 2007

$207,662.50

15 April 2007

$207,662.50

15 July 2007




     e.  Financial Reporting Requirements:  The recipient shall submit on a
quarterly basis a Standard Form 272, Federal Cash Transactions Report (form
available on web site http://www.usamraa.army.mil).  Each report shall be
submitted to the U.S. Army Medical Research Acquisition Activity, ATTN:
MCMR-AAA-W, 820 Chandler Street, Fort Detrick MD 21702-5014 in accordance with
the following schedule:






--------------------------------------------------------------------------------










W81XWH-07-2-0009




Page 6 of 7

Period Covered

        Due Date

Jan - Mar

        15 Apr

Apr - Jun

        15 Jul

Jul - Sep

15 Oct

Oct - Dec

        15 Jan




f. Interest Bearing Account.  Unless exempted by applicable Treasury-State
agreements in accordance with the Cash Management Improvement Act (CMIA) (31
U.S.C. 3335), the recipient shall deposit all advance payments in an interest
bearing account.  Interest over the amount of $250 per year shall be remitted
annually to the Department of Health and Human Services, Payment Management
System, P.O. Box 6021, Rockville, MD 20852.  A copy of the transmittal letter
stating the amount of interest remitted shall be sent to the U.S. Army Medical
Research Acquisition Activity, ATTN:MCMR-AAA-W, 820 Chandler Street, Fort
Detrick, MD 21702-5014.







3.  PROHIBITION OF USE OF LABORATORY ANIMALS  (OCT 2003) (USAMRAA)




** PROHIBITION – READ FURTHER FOR DETAILS **




Notwithstanding any other provisions contained in this award or incorporated by
reference herein, the recipient is expressly forbidden to use or subcontract for
the use of laboratory animals in any manner whatsoever without the express
written approval of the US Army Medical Research and Materiel Command, Animal
Care and Use Office.  You will receive written approval to begin research under
the applicable protocol proposed for this award from the US Army Medical
Research and Materiel Command, Animal Care and Use Office under separate letter
to the recipient and Principal Investigator.  A copy of this approval will be
provided to the US Army Medical Research and Acquisition Activity for the
official file.  Non-compliance with any provision of this clause may result in
the termination of the award.




4.  PROHIBITION OF USE OF HUMAN SUBJECTS (OCT 2003) (USAMRAA)




** PROHIBITION – READ FURTHER FOR DETAILS **




Research at funded institutions using human subjects may not begin until the
U.S. Army Surgeon General's Human Subjects Research Review Board (HSRRB)
approves the protocol. Written approval to begin research or subcontract for the
use of human subjects under the applicable protocol proposed for this award will
be issued from the US Army Medical Research and Materiel Command, HSRRB, under
separate letter to the funded institution and the Principal Investigator.  A
copy of this approval will be provided to the US Army Medical Research
Acquisition Activity for the official file.  Non-compliance with any provision
of this clause may result in withholding of funds and or the termination of the
award.




5.

PROHIBITION OF USE OF HUMAN ANATOMICAL SUBSTANCES (OCT 2003) (USAMRAA)




** PROHIBITION – READ FURTHER FOR DETAILS**




Research at funded institutions using human anatomical substances may not begin
until the U.S. Army Surgeon General's Human Subjects Research Review Board
(HSRRB) approves the protocol. Written approval to begin research or subcontract
for the use of human anatomical substances under the applicable protocol
proposed for this award will be issued from the US Army Medical Research and
Materiel Command, HSRRB, under separate letter to the funded institution and the
Principal Investigator.  A copy of this approval will be provided to the US Army
Medical Research Acquisition Activity for the official file.  Non-compliance
with any provision of this clause may result in withholding of funds and or the
termination of the award.




6.  PROHIBITION OF USE OF HUMAN CADAVERS (OCT 2003) (USAMRAA)




** PROHIBITION – READ FURTHER FOR DETAILS**






--------------------------------------------------------------------------------










W81XWH-07-2-0009




Page 7 of 7




Research at funded institutions using human cadavers may not begin until the
U.S. Army Surgeon General's Human Subjects Research Review Board (HSRRB)
approves the protocol. Written approval to begin research or subcontract for the
use of human cadavers under the applicable protocol proposed for this award will
be issued from the US Army Medical Research and Materiel Command, HSRRB, under
separate letter to the funded institution and the Principal Investigator.  A
copy of this approval will be provided to the US Army Medical Research
Acquisition Activity for the official file.  Non-compliance with any provision
of this clause may result in withholding of funds and or the termination

of the award.




7.  MAXIMUM OBLIGATION (SEP 2006) (USAMRAA)




The maximum obligation for support of the project will not exceed the amount
specified in the award, as amended.  USAMRAA does not amend assistance
agreements to provide additional funds for such purposes as reimbursement for
unrecovered  indirect costs resulting from the establishment of final negotiated
rates or for increases in salaries, fringe benefits and other costs.







